Citation Nr: 1208608	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  06-03 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of hernia surgery.

2.  Entitlement to service connection for a chronic lung disorder (to include chronic obstructive pulmonary disease (COPD), claimed as a result of asbestos exposure.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1958 to June 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2005 and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Board remanded the Veteran's claims in January 2010 for additional development.  The claims again are before the Board.

Initially, the Board notes that the Veteran submitted a statement in June 2010 in which he indicated a desire to file a motion for reconsideration of the Board's January 2010 remand, based on inaccuracies the Veteran perceived in that document.  In that regard, the Board observes that the January 2010 remand was not a final decision for which a motion for reconsideration may be entertained.  See 38 C.F.R. § 20.1100(b) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he is entitled to service connection for COPD or other respiratory disorder, due to in-service asbestos exposure.  In addition, he claims entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of post-operative hernia surgery.  Finally, he claims entitlement to TDIU.  Unfortunately, despite the extensive procedural history of this case, it must again be remanded. 

The RO/AMC did not comply with the Board's prior Remand orders.  The January 2010 Remand orders directed that the Veteran be scheduled for VA examination to consider the merits of his respiratory and residuals of hernia surgery claims.  The claims file indicates a March 2010 VA examination report and April 2010 addendum considered those issues.  However, the third instruction directed that if any benefit sought was not granted in full to issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The record does not indicate that an SSOC was issued and, indeed, the Veteran's representative states that it was not done.

The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issues must once again be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is directed to review the March 2010 VA examination report and April 2010 addendum already of record and undertake any additional development deemed necessary.

2.  After the above is completed, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


